Case: 21-60322       Document: 00516321929           Page: 1      Date Filed: 05/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                May 17, 2022
                                    No. 21-60322
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


   Senayda Yessenia Martinez-Cortes,

                                                                            Petitioner,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A 208 691 680


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Senayda Martinez-Cortes, a native and citizen of Honduras, petitions
   for review of a decision of the Board of Immigration Appeals (“BIA”) dis-
   missing her appeal of a decision of the immigration judge (I.J.) denying a fur-
   ther continuance and deeming her application for relief waived and aban-


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60322      Document: 00516321929          Page: 2    Date Filed: 05/17/2022




                                    No. 21-60322


   doned for failure to comply with the requirement to provide biometrics. We
   review the BIA’s decision and consider the I.J.’s decision only to the extent
   it influenced the BIA. See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
   We review the denial of a continuance for abuse of discretion. Masih v.
   Mukasey, 536 F.3d 370, 373 (5th Cir. 2008).
          “Applicants for certain kinds of relief from removal, including the
   relief requested by [Martinez-Cortes], are required to submit biometric infor-
   mation such as fingerprints so that [the Department of Homeland Security]
   can verify the applicant's identity and conduct a security investigation.”
   Ogunfuye v. Holder, 610 F.3d 303, 305–06 (5th Cir. 2010); see 8 C.F.R.
   § 1003.47(a), (b). Where an applicant fails to submit biometrics, she aban-
   dons the application, and it may be dismissed “unless the applicant demon-
   strates that such failure was the result of good cause.” § 1003.47(c).
          In her pro se brief, Martinez-Cortes contends that the BIA erred in
   determining that she failed to provide a satisfactory explanation for her fail-
   ure to complete the biometrics requirement in a timely manner, and she urges
   that she established good cause for a continuance. She asserts that the record
   shows that she did not understand the applicable requirements, and she rea-
   sons that the BIA misapplied the relevant factors in determining that good
   cause had not been shown because it failed to consider thar the good-cause
   inquiry would make a difference in the removal proceedings.
          As the I.J. and the BIA discussed, the administrative record shows that
   Martinez-Cortes received notice and instructions regarding the biometrics
   requirement and that she was advised of the consequences for failing to com-
   ply. See § 1003.47(d). Despite multiple continuances and the passage of over
   two and a half years between the time she was first advised of the requirement
   and the final hearing before the I.J., Martinez-Cortes did not satisfy the
   requirement. She has not shown that the I.J.’s determination that her asylum




                                          2
Case: 21-60322      Document: 00516321929           Page: 3    Date Filed: 05/17/2022




                                     No. 21-60322


   application had been waived and abandoned on account of her failure to show
   good cause for non-compliance with the requirement to provide biometrics,
   nor the I.J.’s denial of a further continuance, was an abuse of discretion; like-
   wise, she has not shown that the BIA abused its discretion in dismissing her
   appeal of the I.J.’s decision. See Masih, 536 F.3d at 373; Galvez-Vergara
   v. Gonzales, 484 F.3d 798, 801 (5th Cir. 2007).
          The petition for review is DENIED.




                                          3